Case 20-21436-SLM                Doc 230       Filed 06/14/21 Entered 06/14/21 11:52:14                 Desc Main
                                              Document     Page 1 of 16



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 GENOVA BURNS LLC
 110 Allen Road, Suite 304
 Basking Ridge, NJ 07920
 Phone: (973) 467-2700
 Fax: (973) 467-8126
 Counsel for SITO Mobile Solutions, Inc., SITO
 Mobile, Ltd., and SITO Mobile R&D IP, LLC.
 DANIEL M. STOLZ
 DONALD W. CLARKE
                                                                  Case No.: 20-21436
 In Re:
                                                                  Judge: Honorable Stacey L. Meisel
 SITO MOBILE SOLUTIONS, INC.1,
                                                                  Chapter: 11
                                          Debtor.
 In Re:                                                           Case No.: 20-21435

 SITO MOBILE, LTD.2,                                              Judge: Honorable Stacey L. Meisel

                                          Debtor.                 Chapter: 11
 In Re:                                                           Case No.: 20-21437

 SITO MOBILE R&D IP, LLC3,                                        Judge: Honorable Stacey L. Meisel

                                          Debtor.                 Chapter: 11

     MOTION FOR ENTRY OF AN ORDER (I) APPROVING THE DISCLOSURE
 STATEMENT ON AN INTERIM BASIS; (II) SCHEDULING A COMBINED HEARING
      ON FINAL APPROVAL OF THE DISCLOSURE STATEMENT AND PLAN
 CONFIRMATION AND DEADLINES RELATED THERETO; (III) APPROVING THE
    SOLICITATION, NOTICE AND TABULATION PROCEDURES AND FORMS
         RELATED THERETO; AND (IV) GRANTING RELATED RELIEF


 TO THE HONORABLE STACEY L. MEISEL
 UNITED STATES BANKRUPTCY JUDGE:




 1
   The last four digits of the Debtors’ Federal Tax Identification Numbers are 3380. The Debtors’ corporate
 headquarters is located at 123 Town Square Place, #419, Jersey City, NJ 07310.
 2
   The last four digits of the Debtors’ Federal Tax Identification Numbers are 2844. The Debtors’ corporate
 headquarters is located at 123 Town Square Place, #419, Jersey City, NJ 07310.
 3
   The last four digits of the Debtors’ Federal Tax Identification Numbers are 3182. The Debtors’ corporate
 headquarters is located at 123 Town Square Place, #419, Jersey City, NJ 07310.

                                                          1
Case 20-21436-SLM         Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14                Desc Main
                                    Document     Page 2 of 16




        SITO Mobile Solutions, Inc., SITO Mobile, Ltd. and SITO Mobile R&D IP, LLC

 (collectively “SITO” or “Debtors”), debtor and debtor-in- possession in the captioned Chapter 11

 Bankruptcy Case, by and through their counsel, hereby submit this Motion (the “Motion”) for the

 entry of an Order, the “Interim Approval and Procedures Order” (i) approving the Disclosure

 Statement for the Debtor’s Joint Plan of Reorganization dated June 10, 2021, as may be amended,

 supplemented or modified from time to time, including all exhibits and supplements thereto, the

 “Disclosure Statement” on an interim basis; (ii) scheduling a combined hearing (the “Confirmation

 Hearing”) to consider (a) approval of the Disclosure Statement on a final basis and (b) confirmation

 of the Debtor’s Joint Plan of Reorganization (as may be amended, supplemented or modified from

 time to time, including all exhibits and supplements thereto (the “Plan”), both of which have been

 filed contemporaneously with this Motion; (iii) approving the solicitation, notice and tabulation

 procedures related to solicitation of the Plan and the forms related thereto; and (iv) granting related

 relief. In support of this Motion, the Debtors respectfully represent as follows:

                                          I. JURISDICTION

        1. This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 (a)-(b)

 and 1334 (b) and the Standing Order of Reference to the Bankruptcy Court under Title 11 of the

 United States District Court for the District of New Jersey dated September 18, 2012. This a core

 proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to 28 U.S.C.

 §§ 1408 and 1409.

        2. The Legal and Statutory predicates for the relief sought herein are Sections 105, 502,

 1123(a), 1124, 1125, 1126 and 1128 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532

 (the “Bankruptcy Code”), Rules 2002, 3003, 3016, 3017, 3018, 3020 and 9006 of the Federal Rules


                                                   2
Case 20-21436-SLM         Doc 230      Filed 06/14/21 Entered 06/14/21 11:52:14         Desc Main
                                      Document     Page 3 of 16



 of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 3018-2 of the Local Rules of the

 United States Bankruptcy Court for the District of New Jersey (the “Local Rules”).


                                          II. BACKGROUND

        3. On October 8, 2020 (the “Petition Date”), the Debtors commenced the within voluntary

 cases under Chapter 11 of the Bankruptcy Code. The Debtors continued to operate their business

 and manage their affairs as Debtors in Possession pursuant to Sections 1107 (a) and 1108 of the

 Bankruptcy Code.

        4. By Order dated November 13, 2020, the Court ordered the Joint Administration of the

 within three (3) Chapter 11 cases.

        5. On November 4, 2020, the Office of the United States Trustee for the District of New

 Jersey (the “U.S. Trustee”) appointed an official committee of unsecured creditors (the

 “Committee”). No Trustee or Examiner has been appointed in these Chapter 11 cases.

        6. Information regarding the Debtors’ business, capital structure and circumstances leading

 to the commencement of these Chapter 11 cases is set forth in the Declaration of Thomas

 Candelaria in support of the Debtors’ First Day Motions (Docket No. 32).

        7. By Notice dated October 14, 2020, the Court fixed December 17, 2020 as the deadline

 for filing Proofs of Claim in this case (the “Bar Date”).

        8. The Debtors filed their Schedules of Assets and Liabilities and Statement of Financial

 Affairs with the Chapter 11 Petitions in these Cases.


                        III. THE PLAN AND DISCLOSURE STATEMENT

        9. Contemporaneously with this Motion, the Debtors filed the Plan and the Disclosure

 Statement. The Plan results from vigorous negotiation with the Committee, through their counsel.


                                                  3
Case 20-21436-SLM           Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14             Desc Main
                                      Document     Page 4 of 16



        10. Pursuant to the Plan, Class 3 Unsecured creditors may recover the full amount of their

 claims, from a combination of proceeds being extended to the Debtors by the Plan Funders (the

 “Exit Financing”) and proceeds to be recovered from avoidance claims and IP litigation.

        11. Pursuant to the Plan, all priority and administrative claims are to be paid in full on the

 Effective Date of the Plan.

        12. Pursuant to the Plan, Class 2 Noteholders will receive payment of approximately half

 of their claims in cash and conversion of the balance of their claims to stock in the Debtors.

        13.        Under the Plan, Class 3 Unsecured creditors and Class 2 noteholders are entitled to

 vote to accept or reject the Plan.

        14. To the extent that Claims in a Voting Class are subject to an objection, other than a

 “reduced and allowed” objection that is filed with the Court on or prior to ten (10) days before the

 Voting Deadline (as defined herein), the holder of such Claims shall not be entitled to vote to

 accept or reject the Plan, unless one or more of the following has occurred before the voting

 deadline:

        a.    An Order of the Bankruptcy Court entered allowing such Claim pursuant to Section

              502(b) of the Bankruptcy Code, after Notice and a hearing;

        b. An Order of the Bankruptcy Court is entered temporarily allowing such Claim for

              voting purposes only, pursuant to Rule 3018(a), after notice and a hearing;

        c. A Stipulation or other Agreement is executed between the Holder of such Claim and

              the Debtors, resolving the objection allowing such Claim, in an agreed upon amount;

              or

        d. The pending objection is voluntarily withdrawn by the Debtors.




                                                    4
Case 20-21436-SLM          Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14             Desc Main
                                     Document     Page 5 of 16



         15. The Debtors respectfully submit that the Disclosure Statement complies with all

 aspects of Section 1125 of the Bankruptcy Code; however, by this Motion, the Debtors seek only

 interim approval of the adequacy of the Disclosure Statement. At the Confirmation Hearing, the

 Debtors will seek final approval of the adequacy of the Disclosure Statement, (as well as

 Confirmation of the Plan)

                                       IV. RELIEF REQUESTED

     16. By this Motion, the Debtors respectfully request entry of the proposed Interim Approval

 and Procedures Order, substantially in the form submitted herewith (i) granting interim approval

 of the Disclosure Statement, solely to permit the Debtors to solicit the Plan, with final approval

 of the Disclosure Statement combined with the hearing and Confirmation of the Plan; (ii) fixing

 the dates and deadlines related to solicitation and Confirmation of the Plan as set forth in the

 Confirmation schedule (see below); (iii) approving certain solicitation, notice and tabulation

 procedures (the “Solicitation Procedures”), with respect to Confirmation of the Plan; (iv)

 approving the form of the Ballot and the notices in connection therewith; and (v) granting such

 other and further relief as is just and equitable.

     17. A summary of the key dates the Debtors seek to establish subject to the Court’s availability

 by the Interim Approval and Procedures Order are as follows (the “Confirmation Schedule”):

                        EVENT                                              DATE
   Hearing on Solicitation Procedures Motion              June 22, 2021
   Deadline to Serve the Notices and Solicitation         June 30, 2021
   Package
   Deadline to Object to Final Approval of the            July 30, 2021 at 4:00 p.m. ET
   Disclosure Statement and Confirmation of the
   Plan
   Voting Deadline                                        July 30, 2021 at 4:00 p.m. ET
   Deadline for Debtors to File Certification of          August 3, 2021 at 4:00 p.m. ET
   Ballots



                                                      5
Case 20-21436-SLM        Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14             Desc Main
                                   Document     Page 6 of 16



   Deadline for Debtors to file Confirmation Brief     August 6, 2021 at 4:00 p.m. ET
   and/or Reply to any Plan or Disclosure
   Statement Objections
   Combined Hearing on Approval of the                 August 10, 2021 at 2:00 p.m.
   Disclosure Statement and Confirmation of the
   Plan


                              V. BASIS FOR RELIEF REQUESTED

    A. Interim Approval of the Disclosure Statement is Appropriate.
    18. The Debtors submit that the Disclosure Statement contains adequate information as defined

 in Section 1125 of the Bankruptcy Code. Accordingly, the Debtors request that the Court approve

 the Disclosure Statement (a) on an interim basis to permit the Debtors to use the Disclosure

 Statement in the solicitation process as described herein; and (b) on a final basis at the

 Confirmation Hearing, as part of the Order Confirming the Plan.

    19. Pursuant to Section 1125 of the Bankruptcy Code, the proponents of a proposed Chapter

 11 Plan must provide “adequate information” regarding that Plan to holders of impaired claims

 and interests entitled to vote on the Plan. 11 U.S.C. Sec 1125. Specifically, Section 1125(a)(1) of

 the Bankruptcy Code states in relevant part:

        “adequate information means information of a kind and insufficient detail,
        as far as is reasonably practicable in light of the nature and history of the
        Debtor and the condition of the Debtors books and records, including
        discussion of potential material federal tax consequences of the Plan to the
        Debtor, any successor to the Debtor and any hypothetical investor typical
        of the holders of claims or interests in the Case, that would enable such
        hypothetical investor of the relevant class to make an informed judgment
        about the Plan . . . in determining whether a Disclosure Statement provides
        adequate information, the Court shall consider the complexity of the case,
        the benefit of additional information to creditors and other parties in
        interest, and the cost of providing additional information.”

 Id. § 1125(a)(1).




                                                 6
Case 20-21436-SLM        Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14               Desc Main
                                   Document     Page 7 of 16



        20. The primary purpose of a Disclosure Statement is to provide all material information

 that creditors and interest holders affected by the proposed Plan need to make an informed decision

 regarding the Plan. See, e.g. Century Glove Inc. v. First AM Bank of N.Y., 860 F.2d 94, 100 (3rd

 Cir. 1988) (“[Section] 1125 seeks to guarantee a minimum amount of information to the creditor

 asked for its vote”); Prudential Ins. Co. of AM. v. Monnier, 755 F.2d 1336, 1341 (8th Cir. 1985);

 In re Phoenix Petroleum Co., 278 B.R. 385, 392 (Bankr. E.D. PA. 2001). Congress intended that

 informed judgments would be needed to both negotiate the terms of, and to vote on, a Plan.

 Century Glove, F.2d at 100.

        21. Bankruptcy courts have broad discretion in determining whether a disclosure statement

 contains adequate information based on the unique facts and circumstances of each case. See

 Onedia Motor Freights, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988)(“From the

 legislative history of §1125 we discern that adequate information will be determined by the facts

 and circumstances of each case.”); Lisanti v. Lubetkin (In re Lisanti Foods, Inc.), 329 B.R. 491,

 507 (D.N.J. 2005), aff’d, 241 Fed. App’x. 1 (3d Cir. Aug. 2, 2007) (“Section 1125 affords the

 Court substantial discretion in considering the adequacy of a disclosure statement.”).

        22. In making a determination about the adequacy of the information, courts will typically

 look at whether the disclosure statement contains information such as:

                a. the circumstances that gave rise to the filing of the bankruptcy petition;

                b. a description of the available assets and their value;

                c. The anticipated further of the debtor;

                d.   The course of the information provided in the disclosure statement;

                e. The condition and performance of the debtor while in chapter 11;

                f. Claims against the debtors’ estate;

                g. A liquidation analysis setting forth the estimated return that creditors would
                                                  7
Case 20-21436-SLM          Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14             Desc Main
                                     Document     Page 8 of 16



                     receive if the debtors’ case was converted to a case under chapter 7 of the
                     Bankruptcy Code;

                h. the accounting and valuation methods used to produce the financial
                   information in the disclosure statement;

                i. the future management of the debtors, including the amount of compensation
                   to be paid to any insiders, directors and/or officers of the debtor;

                j. a summary of the chapter 11 plan;

                k. an estimate of all administrative expenses, including attorneys’ fees and
                   accountants’ fees;

                l.    the collectability of any accounts receivable;

                m. Any financial information, including financial valuations or pro forma
                   projections that would be relevant to creditors’ determination of whether to
                   accept or reject the plan;

                n. The risks to creditor and interest holders under the plan;

                o. The actual or projected value that can be obtained from avoidable transfers;

                p. The existence, likelihood and possible success of nonbankruptcy litigated; and

                q. The tax consequences of the plan.

 See, In re Scioto Valley Mortg. Co., 88 B.R. 168, 170-71 (Bankr. S.D. Ohio 1988); Phoenix

 Petroleum, 278 B.R. at 393 (citing similar factors that Courts have used to determine the adequacy

 of information contained in disclosure statements, while cautioning that “no one list of categories

 will apply in every case”).

        23. Here, the Disclosure Statement contains adequate, if not ample, information to allow

 the holders of the Claims and Interests to make an informed judgment regarding the Plan. The

 Disclosure Statement is the product of the Debtors’ extensive review and analysis of its business,

 assets, and liabilities, and circumstances leading to this Chapter 11 case. Additionally, the

 Disclosure Statement contains detailed information regarding: (i) the terms of the Plan, including

 a summary of the classification and treatment of all Classes of Claims and Interests; (ii) the
                                                   8
Case 20-21436-SLM         Doc 230    Filed 06/14/21 Entered 06/14/21 11:52:14               Desc Main
                                    Document     Page 9 of 16



 treatment of holders of Allowed Claims and Allowed Interests: (iii) the effect of the Plan on holders

 of Claims and Interests and other parties in interest thereunder; (iv) the Claims asserted against the

 Debtor and the estimated amount of Claims that will ultimately be Allowed; (v) certain risk factors

 to consider that may affect the Plan; (vi) certain tax issues related to the Plan and distributions;

 and I(vii) the means for implementation of the Plan. Accordingly, the Debtors believe that the

 Disclosure Statement complies with all aspects of section 1125 of the Bankruptcy Code and

 contains more than sufficient information for a hypothetical reasonable investor to make an

 informed judgment about the Plan. Thus the Debtors submit that the Disclosure Statement should

 be approved. Through this Motion, the Debtors seek only interim approval of the Disclosure

 Statement. At the confirmation Hearing, the Debtors will seek final approval of the adequacy of

 the Disclosure Statement and confirmation of the Plan.

        B. A Combined Hearing is Appropriate in These Circumstances
        24. Section 1128 of the Bankruptcy Court provides that “[a]fter notice, the court shall hold

 a hearing on confirmation of a plan” and that “[a] party in interest may object to confirmation of a

 plan.” 11 U.S.C. § 1128; see also Fed. R. Bankr. P. 3017 (c). Section 105(d)(2)(B)(vi) of the

 Bankruptcy Code expressly authorizes the Court to “issue an order . . . that . . . provides that the

 hearing on approval of the disclosure statement may be combined with the hearing on confirmation

 of the plan” where the Court deems a combined hearing to be “appropriate to ensure that the case

 is handled expeditiously and economically.” See 11 U.S.C. § 105(d)(2)(B)(iv); see also In re Gulf

 Coast Oil Corp., 404 B.R. 407, 425 (Bankr. S.D. Tex. 2009) (“Section 1125(f) authorizes

 combined plans and disclosure statements in small business cases and § 105(d) authorizes the court

 to combine them in other cases.”).

        25. Courts in this district and beyond have previously allowed combined hearings to

 consider adequacy of a disclosure statement and confirmation of a Plan in the contest of chapter
                                                   9
Case 20-21436-SLM        Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                 Desc Main
                                Document    Page 10 of 16



 11 cases. See, e.g., In re Modell’s Sporting Goods, Inc., et al., Case No. 20-14179(VFP) (Bankr.

 D.N.J. Oct. 8, 2020); In re SLT Holdco, Inc., Case No. 20-18368 (MBK), Docket No. 461 (Bankr.

 D.N.J. 2020); In re Mountain Creek Resort, Inc., Case No. 17-19899 (SLM), Docket No.1098

 (Bankr. D.N.J. Dec. 12, 2019); In re New England Motor Freight, Inc., Case No. 19-12809 (JKS),

 Docket No. 1008 (Bankr. D.N.J. Nov. 14, 2019); In re Icon Eyewear, Inc., Case No. 18-34902

 (JKS), Docket No. 72 (Bankr. D.N.J. Jan. 23, 2019).

        26. Consistent with the forgoing authority, the Debtors respectfully request that the Court

 consolidate the hearing to consider approval of the Disclosure Statement and confirmation of the

 Plan at the single Confirmation Hearing. The Debtors submit that a combined hearing will

 streamline and expedite the confirmation process, which will inure directly to the benefit of the

 Debtor’s estate and its creditors by hastening the implementation of the Plan and limiting the

 amount of time the Debtor remains in chapter 11. A combined hearing will space the Debtors’

 estate from additional administrative expenses associated with a two-stage process, and promote

 judicial efficiency and economy.

        C. The Court shall Approve the Setting of Certain Dates Related to Confirmation of
           The Plan.

        The Voting Deadline

        27. Bankruptcy Rule 3017(c) provides, in relevant part, “[o]n or before approval of the

 disclosure statement, the court shall fix a time within which the holders of claims and interests

 may accept or reject the plan . . .” Fed. R. Bankr. P. 3017(c). The Debtors request that the Court

 establish July 30, 2021 at 4:00 p.m. (ET) as the deadline (the “Voting Deadline”) for (i) holders of

 Claims in the Voting Class to vote on the Plan. The Debtors believe that this timeframe will

 provide the Voting Class with adequate time to consider the Solicitation Package (defined below)


                                                 10
Case 20-21436-SLM         Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                Desc Main
                                 Document    Page 11 of 16



 and respond by casting their Ballots. The Voting Deadline is prominently displayed on the

 Confirmation Hearing Notice (defined below).

        The Objection Deadline

        28. The Debtors request that the Court direct the manner in which objections to final

 approval of the Disclosure Statement and confirmation of the Plan shall be made. Pursuant to

 Bankruptcy Rule 3020(b)(1), objections to confirmation of a plan must be filed and served “within

 a time fixed by the court.” Fed. R. Bankr. P. 3030(b)(1). Specifically, the Debtors request that

 the Court establish July 30, 2020 at 4:00 p.m. (ET) as the deadline (the “Objection Deadline”) by

 which objections to final approval of the Disclosure Statement and Confirmation of the Plan or

 requests for modifications to the Plan, if any, must be filed and served.

        29. The Debtors further request that objections to final approval of the Disclosure

 Statement, Confirmation of the Plan or proposed modifications to the Plan, if any, must:

        a.      be in writing;

        b.      conform to the Bankruptcy Rules and Local Rules;

        c.      state the name and address of the objecting party and the amount and nature of the
                Claim or Interest of such entity, to the extent applicable;

        d.      state with particularity the basis and nature of any objection to the Disclosure
                Statement, the Plan and, if practicable, a proposed modification to the Plan that
                would resolve such objection; and

        e.      be filed, together with a proof of service, with the Court and served on the notice
                parties identified in the Confirmation Hearing Notice on or prior to the
                Objection Deadline.

        The Deadline to File a Certification of Balloting

        30.     In accordance with Local Rule 3018-2, a certification of balloting (the

 “Certification of Balloting”) that summarizes, under penalty of perjury, both the numbers and




                                                  11
Case 20-21436-SLM         Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                Desc Main
                                 Document    Page 12 of 16



 amounts of acceptances and rejections in the Voting Class, and certifies to the timely filing of the

 counted Ballots, will be filed by August 3, 2021 at 4:00 p.m. (ET).

         The Deadline to File a Confirmation Brief and/or Reply
         To any Plan and Disclosure Statement Objection

         31. The Debtors also request that they (and other parties in support of the Plan) be

 permitted to file a brief in support of confirmation of the Plan and/or a reply to any objections to

 the final approval of the Disclosure Statement and Confirmation of the Plan no later than August

 6, 2021 at 4:00 p.m. (ET).

         The Confirmation Hearing

         32. In accordance with Bankruptcy Rule 3017 (c) and section 1128 of the Bankruptcy

 Code (requiring a confirmation hearing with respect to any chapter 11 plan), the Debtors request

 that the Confirmation Hearing be scheduled for August 10, 2021 at 2:00 p.m.

         D. The Court Should Approve Solicitation, Notice, and Tabulation Procedures

         33. In order to seek confirmation of the Plan in an effective manner that is consistent with

 the requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and due process,

 the Debtors seek approval of the solicitation, notice and tabulation procedures described herein

 (the “Solicitation Procedures”). The Debtors believe the Solicitation Procedures are well-designed

 and specifically tailored to effectively permit parties in interest to make an informed judgment

 regarding the Plan and for the Voting Class to determine whether to vote to accept or reject the

 Plan. To the extent that circumstances require further modification of, or amendments to, the

 Solicitation Procedures, the Debtors reserve their rights to supplement or amend the Solicitation

 Procedures to further facilitate the solicitation of the Plan.

         34.     The Debtors propose to distribute the Solicitation Package required by Bankruptcy

 Rule 3017(d) to the Voting Class in the form and manner described below.

                                                   12
Case 20-21436-SLM         Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                  Desc Main
                                 Document    Page 13 of 16



        35.     Except as otherwise indicated, upon entry of the Interim Approval and Procedures

 Order, the Debtors propose that the following materials (collectively, the “Solicitation Package”)

 be distributed by or on behalf of the Debtors to each holder of a Claim in the Voting Class:

        a.      a cover letter describing the content of the Solicitation Package;

        b.      the Disclosure Statement, the Plan and all exhibits thereto (on a disk or
                flash drive in PDF format);

        c.      the Interim Approval and Procedures Order;

        d.      the Confirmation Hearing Notice (as defined below);

        e.      a Ballot (as defined below), including voting instructions;

        f.      a pre-addressed return envelope; and

        g.      such other materials as the Court may direct.


        36.     All other parties in interest will receive a copy of the notice of the Confirmation

 Hearing, substantially in the form attached to the Interim Approval and Procedures Order as

 Exhibit A (the “Confirmation Hearing Notice”). The Confirmation Hearing Notice provides,

 among other things, (i) notice of the filing of the Disclosure Statement and Plan, (ii) notice of the

 interim approval of the Disclosure Statement, (iii) information regarding the Confirmation

 Hearing, and (iv) directions for filing objections to the final approval of the Disclosure Statement

 and confirmation of the Plan by the Objection Deadline. In an effort to conserve resources, the

 Debtors propose that they will not mail printed or electronic copies of the Disclosure Statement

 (whether on a disk or a flash drive), the Interim Approval and Procedures Order, and the Plan

 (collectively, the “Plan Documents”) to those parties receiving the Confirmation Hearing Notice,

 other than as provided in Paragraph 35 above. Instead, as set forth in the Confirmation Hearing

 Notice, the Debtors propose to provide directions therein for such parties to obtain (i) electronic

 copies of the Plan Documents via download from the website maintained by the Debtor, and (ii) a
                                                  13
Case 20-21436-SLM          Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                Desc Main
                                  Document    Page 14 of 16



 print copy of the Plan Documents free of charge (but only to the extent so requested) to be delivered

 to the requesting party by first class mail.

        37.     The firm of Genova Burns LLC. will act as the Balloting Agent in connection with

 the solicitation of the Plan. The Balloting Agent may use an outside service for mailing of the

 solicitation documents.

        a.      serving the Notices and distributing the Solicitation Package;

        b.      receiving, tabulating, and reporting on Ballots cast to accept or reject the Plan;

        c.      responding to inquiries from holders of Claims and Interests and other parties
                in interest relating to the Disclosure Statement, the Plan, the Ballot, the
                Solicitation Procedures, and matters related thereto, including, without
                limitation, the procedures and requirements for voting on the Plan;

        d.      soliciting votes to accept or reject the Plan; and

        e.      if necessary, contacting holders of Claims and Interests regarding the Plan.


        38.     Through the outside agent, the Debtors intend to serve the Notices and the

 Solicitation Package on or before June 30, 2021 (the “Service Date”).

        39.     The Debtors submit that serve of the Notices and the Solicitation Package on or

 before the Service Date will provide the requisite information to holders of Claims and Interests

 in compliance with Bankruptcy Rule 3017(d). See Fed. R. Bankr. P. 3017(d) (requiring that after

 approval of the disclosure statement, except to the extent the Court orders otherwise, the debtor

 must transmit the plan, the approved disclosure statement, notice of the time within which to file

 acceptances and rejections of the plan, and any other information that the court may direct to

 creditors and equity security holders).

        E.      The Court Should Approve the Form of the Confirmation Hearing Notice

        40.     Pursuant to Bankruptcy Rule 2002(b), the Debtors are required to provide notice to

 all holders of claims or equity interest of the time fixed for filing objections to the combined
                                                  14
Case 20-21436-SLM        Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                 Desc Main
                                Document    Page 15 of 16



 hearing on final approval of a disclosure statement and confirmation of a chapter 11 plan. Fed. R.

 Bankr. P. 2002(b). To satisfy this requirement, the Debtors intend to send to all holders of Claims

 and Interests a copy of the Confirmation Hearing Notice. In accordance with Bankruptcy Rules

 2002 and 3017(d), the Confirmation Hearing Notice shall contain, among other things:

                a.      the time, date and place for the Confirmation Hearing;

                b.      The Objection Deadline and the manner in which objections shall be filed;

                c.      a disclosure regarding the release, exculpation, and injunction provisions
                        of Article VII of the Plan; and

                d.      instructions on how to obtain electronic or print copies of any of the Plan
                        Documents, to the extent a recipient of the Confirmation Hearing Notice
                        did not otherwise receive same.

        41.     The Debtors respectfully request that the Court find that the Confirmation Hearing

 Notice complies with the requirements of Bankruptcy Rules 2002(b) and (d). The Debtors further

 request that the Court determine that the Confirmation Hearing Notice contains sufficient

 disclosure regarding the release, exculpation, and injunction provisions contained in Article VII of

 the Plan.

        F.      The Court Should Approve the Form of the Notice to Non-Voting Classes

        42.     The Debtors do not intend to solicit votes from holders of Claims and Interests in

 Non-Voting Classes. As explained above, the Debtors will, however, send the Non-Voting Status

 Notice, in lieu of the Solicitation Package, to the holders of Claims and Interests not entitled to

 vote on the Plan. The Debtors respectfully submit that the Non-Voting Status Notice complies

 with the Bankruptcy Code and, therefore, should be approved.




                                                 15
Case 20-21436-SLM         Doc 230 Filed 06/14/21 Entered 06/14/21 11:52:14                 Desc Main
                                 Document    Page 16 of 16



                         VI. WAIVER OF MEMORANDUM OF LAW

        43.     Because the legal basis upon which the Debtors rely is incorporated herein and the

 Motion does not raise any novel issues of law, the Debtors respectfully request that the Court waive

 the requirement to file a separate memorandum of law pursuant to Local Rule 9013-1(a)(3).

                                   VII. NO PRIOR REQUEST

        44.     No prior request for the relief sought in this Motion has been made to this Court or

 any other court.

                                          VIII. NOTICE

        45.     Notice of this Motion has been provided to (i) the Office of the United States

 Trustee, (ii) counsel to the Committee; (iii) the Plan proponents; (iv) the Internal Revenue Service;

 (v) the Securities and Exchange Commission; (vi) the United States Attorney’s Office for the

 District of New Jersey; (vii) and any party that has requested notice pursuant to Bankruptcy Rule

 2002. The Debtors submit that in view of the facts and circumstances, such notice is sufficient,

 and no other or further notice need to be provided.

                                        IX. CONCLUSION

        WHEREFORE, the Debtors respectfully request the entry of the Interim Approval and

 Procedures Order granting the relief requested herein and such other and further relief as the Court

 may deem just and equitable.

                                               GENOVA BURNS LLC.
                                               Counsel to the Debtors


                                               By: /s/ Daniel M. Stolz            .
                                                 DANIEL M. STOLZ

 Dated: June 14, 2021.




                                                  16
